Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 22, 1977, which disallowed benefits upon the ground that claimant refused to carry out a work assignment which had been a normal part of his job duties. Claimant was employed for about four years as a paper cutter and had been assigned on a number of occasions to work as a printer. Shortly before his final day of employment, he refused to work as a printer because he alleged that the chemicals involved in printing caused a skin irritation. A physician’s statement supported that allegation. After receiving a written warning from his employer, claimant again refused to work as a printer unless he was paid more money. Claimant’s salary was determined by a collective bargaining agreement in this union shop. His refusal to so work resulted in his discharge. The board found, and there is substantial evidence to support that finding, that the claimant was discharged for refusing, unless he was paid more money, to carry out a work assignment which had been the normal part of his job duties. Thus, the claimant is not entitled to unemployment benefits (Matter of Caruso [Catherwood], 16 AD2d 1008). Decision affirmed, without costs. Sweeney, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.